Citation Nr: 1437218	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  11-21 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim seeking service connection for asthma and if so whether the claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2004 to July 2006.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In October 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

The record before the Board consists of the Veteran's paper claims file and an electronic record known as Virtual VA.


FINDINGS OF FACT

1.  A July 2007 rating decision denied service connection for asthma; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  Evidence received since the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.

3.  Asthma was not noted on the service entrance examination.

4.  Chronic asthma was present in service.

5.  The evidence does not clearly and unmistakably establish that asthma existed prior to the Veteran's entrance onto active duty.



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for asthma.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  Asthma was incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran was denied entitlement to service connection for asthma in a July 2007 rating decision based on the RO's determination that the disorder existed prior to service and was not aggravated by service.  The Veteran was notified of the decision and his appellate rights but did not appeal the decision.

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

No pertinent evidence was received within the appeal period following the July 2007 rating decision, but evidence received after the expiration of the appeal period includes statements from the Veteran and his mother that his asthma began during service.  This evidence is not cumulative or redundant of the evidence previously of record.  In addition, it relates to an unestablished fact necessary to substantiate the claim.  Therefore, it is new and material, and reopening of the claim is in order.

Service Connection Claim

The Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate the claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013).

Legal Criteria 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Veterans are presumed to be in sound medical condition at the time of entry into service except for defects actually noted when examined for entry into service.  This presumption of soundness can be rebutted by clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304; see also VAOPGCPREC 3-2003 (July 16, 2003).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran contends that service connection is warranted for asthma because the condition began during service.

The report of the Veteran's March 2004 entrance examination reveals no notation of a diagnosis or history of asthma.  His service treatment records reflect that he first sought asthma treatment during service in March 2005 and was diagnosed in May 2005.  He reported that he had asthma during childhood, which resolved and recurred while playing sports in high school.  He stopped playing sports and was fine until he began basic training in May 2004.   

The report of a June 2006 physical evaluation board proceeding states that the Veteran's asthma existed prior to service and that there was no evidence of permanent service aggravation. 

In August 2009, the Veteran's mother submitted a statement alleging that to the best of her knowledge, the Veteran never had asthma prior to entering service.  She had never taken him to the doctor for it, nor had she been told that he had it.  

In the Veteran's August 2011 Form 9, he claimed that he did not have asthma before entering the military.  He alleged that he told the medical evaluation board in service that he had the wind knocked out of him during a football game in high school, but that this was not asthma.  He was never treated or had to take any medication for it until service.  

The Veteran testified at an October 2013 hearing that he was first diagnosed with asthma during service in September 2005.  He never told his treating physician in service that he had had asthma since childhood, but only that he had the wind knocked out of him in a football game in high school.  He admitted that he signed paperwork from the military physical evaluation board stating he had had asthma since childhood; however, he only did so in order to get out of service as soon as possible.  He stated that he was told he could contest the physical evaluation board's decision later if he wished to do so.

Following its review of all of the evidence the Board has determined that the Veteran is entitled to service connection for asthma because the evidence satisfactorily establishes that the claimed disability originated during his period of active service.  

The Veteran's service treatment records reflect that he reported having asthma during childhood and while playing sports in high school.  However, asthma was not noted on his March 2004 entrance examination; therefore, the presumption of soundness attaches.  There is a conflict in the evidence of record concerning whether the asthma existed prior to service.  The evidence does not clearly and unmistakably establish that asthma preexisted service.  Therefore, the presumption of soundness has not been rebutted, and the Veteran is entitled to service connection for asthma. 


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim for service connection for asthma is granted.

Service connection for asthma is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


